OPINION — AG — ** ELECTION — PRIMARY — RECOUNT ** (1) 26 Ohio St. 391 [26-391] REQUIRES AN APPLICATION FOR A RECOUNT TO BE ACCOMPANIED "BY A CASH DEPOSIT IN THE SUM OF NOT LESS THAN TWO HUNDRED ($200) DOLLARS, FOR EACH COUNTY" COVERED BY THE APPLICATION. (2) UNDER 20 Ohio St. 105 [20-105] THE NECESSARY AND ACTUAL EXPENSES OF DISTRICT JUDGES AND THE MILEAGE OF THEIR REPORTERS ARE PAID FROM APPROPRIATIONS MADE BY THE LEGISLATURE FOR THAT PURPOSE, AND NOT FROM CASH DEPOSITS. (3) 26 Ohio St. 391 [26-391] ENTITLED "STATE OR DISTRICT RECOUNTS — PROCEDURE" REQUIRES THE STATE ELECTION BOARD INVOLVED IN SUCH CONTEST A CERTIFIED COPY OF ALL PROCEEDINGS INCIDENT TO THE CONTEST INVOLVED. (4) IF A COURT REPORTER PREPARES A TRANSCRIPT OF PROCEEDINGS OF A HEARING BEFORE A DISTRICT JUDGE, OR OF PROCEEDINGS BEFORE THE COUNTY ELECTION BOARD IN CONDUCTING A RECOUNT, HE IS `NOT' ENTITLED TO BE PAID COMPENSATION THEREFOR FROM THE CASH DEPOSITS OF THE CANDIDATES. (5) MEMBERS OF THE COUNTY ELECTION BOARD (OTHER THAN SALARIED) ARE ENTITLED TO BE PAID MILEAGE AND PER DIEM AS PROVIDED BY LAW. (6) THE SECRETARY OF THE COUNTY ELECTION BOARD IS PAID ON A SALARY RATHER THAN A PER DEIM BASIS. (7) SINCE REGULAR SALARIED "CLERICAL HELP" OF A COUNTY ELECTION BOARD, SUCH AS IS REFERRED, SAME IS `NOT' ENTITLED TO BE PAID PER DIEM OR TRAVEL EXPENSES. CITE: 12 Ohio St. 921 [12-921], 20 Ohio St. 105 [20-105], 26 Ohio St. 24 [26-24](A), 26 Ohio St. 391 [26-391], 28 Ohio St. 81 [28-81] (?)